MEMORANDUM OPINION
BUSSEY, Judge.
This is an original proceeding in which the petitioner seeks his release from confinement from the State Penitentiary at McAlester, where he is currently incarcerated by virtue of a judgment and sentence rendered against him in the District Court of Blaine County on the 3rd day of May, 1960.
Petitioner bases his allegation that he is being illegally confined principally upon the ground that the Information charging him with Burglary in the First Degree After Former Conviction of a Felony, stated more than one offense.
We are of the opinion that the decision in Harris v. State, Okl.Cr., 369 P.2d 187, adopting a new procedure for a trial of a felony after former conviction of a felony, is determinative of the issue herein presented. In Harris, supra, it was stated that the rules there enunciated, would be prospective and applicable only to informations in trials occurring subsequent to the date of its rendition. Harris, supra, was rendered on the 1st day of February, 1962, and Petition for Rehearing was thereafter denied on the 7th day of March, 1962. The Information in the instant case following the procedure established by the trial courts, was filed and judgment and sentence rendered thereon on the 3rd day of May, 1960, and accordingly, does not fall within the prospective view of Harris v. State, supra.
We are of the opinion and therefore hold, that the relief prayed for should be, and the same is hereby, denied.
Writ denied.
NIX, P. J., and BRETT, J., concur.